UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                      )
TERRANCE ADAMS,                                       )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Civil Action No. 11-0726 (RJL)
                                                      )
CHIMES DISTRICT OF COLUMBIA, INC.,                    )
                                                      )
                       Defendant.                     )
-------------------------------- )

                                    MEMORANDUM OPINION


                                       June   <.y~
       On May 11,2011, Chimes District of Columbia, Inc., by counsel, filed a motion to

dismiss the complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure. On May 23,

2011, the Court issued an Order which, among other things, advised plaintiff of his obligation to

file an opposition or other response to the motion. Further, the Order expressly warned plaintiff

that, ifhe failed to file his opposition by June 13,2011, the Court would treat the motion as

conceded. The Clerk of Court mailed a copy of the Order to plaintiff at his address of record. To

date, plaintiff neither has notified the Clerk of a change of address, has filed an opposition, nor

requested additional time to file an opposition. Accordingly, the Court will grant defendant's

motion and dismiss this action. An Order is issued separately.




                                               United States District Judge